Citation Nr: 0737230	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-25 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include residuals of a head injury 
and headaches.

2.  Entitlement to service connection for a right hip 
fracture.

3.  Entitlement to service connection for a left hip 
fracture.

4.  Entitlement to service connection for residuals of a back 
injury.

5.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant had periods of active service from July 1967 to 
March 1968, from March 1968 to May 1971, and from May 1971 to 
December 1974.  His service discharge for the period from 
July 1967 to December 1974 was dishonorable.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection.  The case was subsequently transferred to the RO 
in Louisville, Kentucky.  An unappealed June 2007 
administrative determination found the appellant's periods of 
service were one period of service for VA compensation 
purposes and that his discharge was considered to be 
dishonorable.  In September 2007, the appellant testified at 
a personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  The appellant's periods of service are one period of 
service for VA compensation purposes and his character of 
discharge was dishonorable for VA purposes; he was adequately 
notified of a determination as to these matters in June 2007 
but did not appeal.

2.  The appellant contends that he has PTSD, residuals of a 
head injury, and headaches as a result of service in the 
Republic of Vietnam.

3.  The appellant contends that he has a right hip fracture 
as a result of an injury in service.

4.  The appellant contends that he has a left hip fracture as 
a result of an injury in service.

5.  The appellant contends that he has residuals of a back 
injury as a result of an injury in service.

6.  The appellant contends that he has a dental disorder as a 
result of service.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for PTSD, 
residuals of a head injury, and headaches is barred due to 
dishonorable discharge from service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.1 (2007).

2.  The claim for entitlement to service connection for a 
right hip fracture is barred due to dishonorable discharge 
from service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.1 (2007).

3.  The claim for entitlement to service connection for a 
left hip fracture is barred due to dishonorable discharge 
from service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.1 (2007).

4.  The claim for entitlement to service connection for the 
residuals of a back injury is barred due to dishonorable 
discharge from service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.1 (2007).

5.  The claim for entitlement to service connection for a 
dental disorder is barred due to dishonorable discharge from 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.1 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") has recognized that enactment of the VCAA does 
not affect matters on appeal from the Board when the question 
is limited to statutory interpretation.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

VA law provides that for basic entitlement for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service, during a period of war, the 
United States will pay to any veteran thus disabled and who 
was discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, or preexisting injury or disease was 
aggravated, compensation as provided in this subchapter, but 
no compensation shall be paid if the disability is a result 
of the veteran's own willful misconduct or abuse of alcohol 
or drugs.  38 U.S.C.A. § 1110 (West 2002).  

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2007).  A discharge 
or release from active service under conditions other than 
dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18).  The Court 
has held that VA has broad discretion to define the character 
of service when benefits may be denied.  Camarena v. Brown, 6 
Vet. App. 565 (1994).  

In this case, the appellant's periods of service are one 
period of service for VA compensation purposes and his 
character of discharge was dishonorable for VA purposes.  
Records show the appellant was adequately notified of a June 
2007 determination as to his character of discharge, but did 
not appeal.  There is no indication of any error in that 
determination and the issue has not been developed for 
appellate review.

The appellant contends that he has PTSD, residuals of a head 
injury, and headaches as a result of service in the Republic 
of Vietnam.  He also contends he has a right hip fracture, a 
left hip fracture, residuals of a back injury, and a dental 
disorder as a result of service.  The Board finds, however, 
that as the appellant's discharge from service was 
dishonorable he is not a veteran for VA compensation 
purposes.  His entitlement to VA compensation benefits is 
barred as a matter of law.  VA law requires that a discharge 
or release from active service under conditions other than 
dishonorable is a prerequisite for entitlement to VA 
compensation benefits.  See 38 U.S.C.A. § 101(18).  There is 
no discharge or release from a period of service in the 
present case that may be construed as other than 
dishonorable.  The Court has held that in cases such as this, 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).










	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD, to include 
residuals of a head injury and headaches, is denied.

Entitlement to service connection for a right hip fracture is 
denied.

Entitlement to service connection for a left hip fracture is 
denied.

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for a dental disorder is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


